                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


HUSEIN PILIPOVIC,

      Plaintiff,
                                          Case No. 19-12033
v.
                                          Hon. George Caram Steeh
JOHN DOE DRIVER and
CRST INCORPORATED,

     Defendants.
___________________________/

                   ORDER GRANTING DEFENDANT’S
               MOTION TO DISMISS COMPLAINT (ECF No. 3)

      Before the court is Defendant CRST Expedited, Inc.’s motion to

dismiss for lack of personal jurisdiction or for improper venue. The facts

and legal arguments presented in the parties' briefs are sufficient to

adjudicate the motion. Oral argument would not significantly aid the

decisional process. Thus, pursuant to E.D. Mich. Local R. 7.1(f)(2), IT IS

ORDERED that the motion be resolved without oral argument.

      For the reasons explained below, Defendant’s motion is granted.

                          BACKGROUND FACTS

      This action arises from a motor vehicle accident that occurred in West

Memphis, Arkansas. Plaintiff Husein Pilipovic alleges that a semi-truck
                                        -1-
owned by CRST Incorporated1 and operated by a “John Doe” driver struck

the semi-truck that Pilipovic was occupying. Pilipovic is a citizen of

Michigan. CRST Expedited is incorporated in Iowa and has its principal

place of business in Cedar Rapids, Iowa.

      Plaintiff filed this action in Wayne County Circuit Court, alleging

negligence against the John Doe driver and owner’s liability against CRST

Expedited. Defendant removed the action based upon diversity jurisdiction.

Defendant seeks dismissal pursuant to Federal Rule of Civil Procedure

12(b)(2), contending that the court lacks personal jurisdiction over it.

                                LAW AND ANALYSIS

      Plaintiff bears the burden of demonstrating that jurisdiction exists and,

in the face of a properly supported motion for dismissal, must Aset forth

specific facts showing that the court has jurisdiction.@ Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). Personal jurisdiction can

be general, when the defendant has continuous and systematic contact

with the forum state, or limited (also known as specific), when the subject

matter of the lawsuit is related to the defendant=s contacts with the forum




      1
          Defendant states that its correct name is CRST Expedited, Inc.
                                              -2-
state. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 919 (2011).

      Plaintiff alleges that the court has general personal jurisdiction over

CRST Expedited. In Michigan, courts have general jurisdiction over a

corporation when it incorporates under Michigan laws, consents to be sued

in Michigan, or carries on a Acontinuous and systematic part of its general

business within the state.@ M.C.L. ' 600.711.2 For a corporation, the

“paradigm forum” for the exercise of general jurisdiction is its place of

incorporation or principal place of business. Goodyear, 564 U.S. at 924.

The exercise of general jurisdiction over a corporation is appropriate only

when its affiliations with the forum state are “so constant and pervasive ‘as

to render [it] essentially at home.’” Daimler AG v. Bauman, 571 U.S. 117,

122 (2014) (quoting Goodyear, 564 U.S. at 919).

      CRST Expedited is not incorporated in Michigan and does not

consent to suit in Michigan. Plaintiff argues that it engages in continuous

and systematic business in Michigan because it has a 65,000-foot

distribution center in Detroit and because it maintains a resident agent for




      2
       Within the limits of due process, “[f]ederal courts ordinarily follow state law in
determining the bounds of their jurisdiction over persons.” Daimler AG v. Bauman, 571
U.S. 117, 125 (2014).
                                              -3-
service of process. Plaintiff cites no authority for the proposition that these

contacts are sufficient to confer general jurisdiction over CRST Expedited.

Merely conducting business in the forum state does not necessarily render

a corporation “at home” there. See Daimler, 571 U.S. at 132 (“[A]

corporation’s ‘continuous activity of some sorts within a state is not enough

to support the demand that the corporation be amenable to suits unrelated

to that activity.’”). Indeed, a “corporation that operates in many places can

scarcely be deemed at home in all of them.” Id. at 139 n.20. The Supreme

Court has rejected arguments similar to Plaintiff’s, finding that conducting

business in a state does not suffice for purposes of general jurisdiction.

See Daimler, 571 U.S. at 123, 137-39 (multiple California facilities

insufficient to confer general jurisdiction over out-of-state corporation);

BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1559 (2017) (one facility, miles of

railroad track, and 2,100 employees in Montana insufficient to confer

general jurisdiction over out-of-state corporation).

      In light of this clear precedent, CRST Expedited’s contacts are

insufficient to render it essentially “at home” in Michigan. The court lacks

personal jurisdiction over CRST Expedited.

      The remaining defendant, “John Doe,” has neither been identified nor

served with the summons and complaint. Accordingly, this action has not
                                         -4-
commenced as to John Doe. See Bufalino v. Michigan Bell Tel. Co., 404

F.2d 1023, 1028 (6th Cir. 1968) (“The action was never commenced as to

the ‘Does' because they were not identified nor served with process.”); Cox

v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (citing Bufalino); Thames v.

City of Westland, 310 F. Supp.3d 783, 802 (E.D. Mich. 2018) (“Until a

plaintiff amends her complaint to identify a John Doe defendant by his true

name, ‘the John Doe allegations in the complaint are mere surplusage.’”).

Therefore, the court will dismiss the complaint as to John Doe.

                                   CONCLUSION

     IT IS HEREBY ORDERED that Defendant CRST Expedited’s motion

to dismiss (ECF No. 3) is GRANTED and that the complaint is DISMISSED.

Dated: September 19, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                   CERTIFICATE OF SERVICE

              Copies of this Order were served upon attorneys of record on
              September 19, 2019, by electronic and/or ordinary mail.

                                       s/Marcia Beauchemin
                                           Deputy Clerk




                                              -5-
